DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 06/25/2021.  Claims 1, 4, 5, 8, 11 and 15 have been amended and claims 3 and 10 cancelled.  Claims 1, 2, 4-9 and 11-15 are currently pending in the instant Application.
Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive. 
In the first page of Remarks, Applicant points out claim 1 as amended.  Examiner respectfully maintains that claim 1 remains anticipated by Grashow as previously detailed regarding claims 1 and 3 and in that, being disposed between 16 and 18 above the ears of a patient in use, 19 of Grashow is configured to be disposed on top of the head in a manner identical to the Applicant’s strap as claimed and disclosed.
Applicant raises the issue that Grashow does not teach such a strap member coupled between the first frame member and the second frame member, and wherein the strap is positioned and configured to be disposed on top of the head of the patient when the frame member is positioned on the head of the patient.  Examiner respectfully disagrees on the basis that Examiner maintains that strap 19 of Grashow as per Paragraph 43 coupled between the first frame member and the second frame member as recited in paragraph 43 and shown in Figure 1, being between 16 and 18 and about the rear of the head of a patient in use wherein the strap is positioned and configured (being disposed between 16 and 18 above the ears of a patient in use) to be disposed on top of the head of the patient.   It is noted that in light of Applicant’s disclosure the condition of being on top of the head is interpreted herein to mean being disposed above the ears but not necessarily above the crown of an upright .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment mechanism” in each of claims 5 and 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonathan Sayer Grashow, US 2016/0008564.
Regarding claim 1, Grashow discloses a frame (Figure 1, the assembly of tubing assembly 8, interface 10, manifold 20 and support assembly 17 as per Paragraphs 42 and 43)  for use in an interface device(interface devise 2 as per Paragraph 40)  having a sealing assembly (interface 10 as per paragraph 41, sealing by way of sealing element 12) for delivering a flow of treatment gas (positive pressure breathing gas as per Paragraph 40) to the airway of a patient (the nasal airway of the recited patient as per Paragraph 41), the frame comprising a first frame member (arm 16 as per paragraph 43) having a 

Regarding claim 2, the first end of the first frame member and the first end of the second frame member of Grashow are merged together (fluidly and mechanically coupled at 20 as shown in Figure 3) in a single inlet conduit (20 as per Paragraph 42, taken to include 60 as per Paragraph 51) which is structured (having 60 for coupling to 6 as per Paragraphs 51 and 60) to be coupled to the conduit supplying the flow of treatment gas (6).
Regarding claim 4, said the strap comprises a first end (the end of 19 coupled directly  to 16 as shown in Figure 1 and as per Paragraph 43 of Grashow) and an opposite second end (the end of 19 

Regarding claim 8, Grashow discloses an interface device  (Figure 1, interface devise 2 as per Paragraph 40)  for use in delivering a flow of treatment gas  (positive pressure breathing gas as per Paragraph 40) to the airway of a user of the device (the nasal airway of the recited patient as per Paragraph 41), the device comprising a sealing assembly (interface 10 as per paragraph 41, sealing by way of sealing element 12) having a compartment defined therein (inherently, the lumen of 10 communicating between 14 and the airways of a patient), a first opening (that of sealing element 12 communicating with the airways of a patient as per Paragraph 41) having a perimeter (inherently, that by which 12 seals with the patient, 12 being a nasal cushion as recited) structured to sealingly engage about at least one airway of the user of the device (paragraph 41), a second opening (the opening of 10 leading directly to 16, as shown in Figure 1, 16 being a tubular member), and a third opening (the opening of 10 leading directly to 18, as per Paragraph 43, 18 being a tubular member); and  a frame  (Figure 1, the assembly of tubing assembly 8 , manifold 20 and support assembly 17 as per Paragraphs 42 and 43)  structured to couple the sealing assembly to the head of the user (as per Paragraph 43, engaging the head of a patient), the frame comprising a first frame member (arm 16 as per paragraph 43) having a first end (the upper end of 16, received within 35 of 20 as shown in Figures 1 and 3) structured (sized and shaped to be received within 35) to be coupled to a conduit (delivery conduit 6, 16 being coupled to 6 by way of 20) supplying the flow of treatment gas (as per Paragraph 40) and an opposite second end (the lower end of 16, directly adjacent 10 as shown in Figure 1) structured to be 

Regarding claim 9, the first end of the first frame member and the first end of the second frame member of Grashow are merged together (fluidly and mechanically coupled at 20 as shown in Figure 3) in a single inlet conduit (20 as per Paragraph 42, taken to include 60 as per Paragraph 51) which is structured (having 60 for coupling to 6 as per Paragraphs 51 and 60) to be coupled to the conduit supplying the flow of treatment gas (6).
Regarding claim 11, said the strap comprises a first end (the end of 19 coupled directly  to 16 as shown in Figure 1 and as per Paragraph 43 of Grashow) and an opposite second end (the end of 19 coupled directly of 18 as per Paragraph 43), wherein the first end of the strap is coupled to the first frame member at a location between the first end and the second end of the first frame member (as depicted in Figure 1, being disposed on 16 between 10 and 20), and wherein the second end of the strap 

Regarding claim 15, Grashow discloses system (Figure 1, interface devise 2 as per Paragraph 40 including conduit 6 and pressure generating device 4)  for use in delivering a flow of a breathing(positive pressure breathing gas as per Paragraph 40)  gas to the airway of a patient (the nasal airway of the recited patient as per Paragraph 41) the system comprising a pressure generating device (4) and a conduit (6) having a first end (the patient-distal end of 6, directly adjacent 4) coupled to the pressure generating device and an opposite second end (the patient-proximal end, coupled to 20 as shown in Figure 1) an interface device (Figure 1, interface devise 2 as per Paragraph 40 apart from 6 and 4) comprising a sealing assembly (interface 10 as per paragraph 41, sealing by way of sealing element 12) having a compartment defined therein (inherently, the lumen of 10 communicating between 14 and the airways of a patient), a first opening (that of sealing element 12 communicating with the airways of a patient as per Paragraph 41) having a perimeter (inherently, that by which 12 seals with the patient, 12 being a nasal cushion as recited) structured to sealingly engage about at least one airway of the user of the device (paragraph 41), a second opening (the opening of 10 leading directly to 16, as shown in Figure 1, 16 being a tubular member), and a third opening (the opening of 10 leading directly to 18, as per Paragraph 43, 18 being a tubular member); and  a frame  (Figure 1, the assembly of tubing assembly 8 , manifold 20 and support assembly 17 as per Paragraphs 42 and 43)  structured to couple the sealing assembly to the head of the user (as per Paragraph 43, engaging the head of a patient), the frame comprising a first frame member (arm 16 as per paragraph 43) having a first end (the upper end of 16, received within 35 of 20 as shown in Figures 1 and 3) structured (sized and shaped to be received within 35) to be coupled to the second end of the conduit (16 being coupled to the patient-proximal end of 6 by way of 20) supplying the flow of treatment gas (as per Paragraph 40) and an opposite second end .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grashow as applied to claims 4 and 11 above in view of Ho et al., US 6,805,117. Grashow does not disclose said .
Ho teaches a frame (the headgear of Figure 1, as per Column 2, lines 46-50) of a patient airway interface (as per the Abstract of Ho) wherein a strap (back strap 32 as per Column 3, lines 25-32 of Ho, analogous to the rear strap of Grashow by way of being a strap encircling the rear of a patient’s head in use, above the ears of the patient) comprises an adjustment mechanism (the recited fastening system, taken to include portions 22, whereby the 32 is threaded through 22 and connected to itself by hook and loop fastening material as per Column 3, lines 33-45) structured to allow for adjustment of the distance between the first (the sagittal left) and second (the sagittal right) ends of the strap.
Ho and Grashow are analogous in that both are from the field of headgear for nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the strap of Grashow to comprise the adjustment mechanism of Ho.  It would have been obvious to do so for the purpose, as taught by Ho in Column 1, lines 61-67 of providing universally adjustable headgear able to fit a wide range of head sizes. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grashow as applied to claims 4 and 11 above in view of Huddart at al., US 2016/0074614. Grashow does not disclose said frame wherein the strap is formed from a generally inelastic material such that the strap is of a fixed length.
Huddart teaches a frame (the headgear of Figure 21 as per Paragraph 341) of a patient airway interface (as per the Abstract of Huddart) wherein a strap (strap 5504 as per Paragraph 341 of Huddart, analogous to the rear strap of Grashow by way of being a strap encircling the rear of a patient’s head in use, above the ears of the patient) is formed from a generally inelastic material (the inelastic material of 
Huddart and Grashow are analogous in that both are from the field of headgear for nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the strap of Grashow to be formed from a generally inelastic material such that the strap is of a fixed length as taught by Huddart.  It would have been obvious to do so for the purpose, as taught by Huddart in Paragraph 342 thereof of desirably retaining an adjusted size and not stretching.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grashow as applied to claims 4 and 11 above in view of Edward M. Makovic, US 4,492,228. Grashow does not disclose said frame wherein the strap the strap is formed from an elastic material such that the strap acts like a spring.
Makovic teaches a headgear (Figure 1, strap 39 as per Column 4, lines 20-26) of a patient airway interface (as per the Abstract of Makovic) wherein a strap (39 of Makovic, analogous to the rear strap of Grashow by way of being a strap encircling the rear of a patient’s head in use, above the ears of the patient) is formed from a an elastic material (as per Column 4, lines 20-26, the strap being an elastic strap) such that the strap acts like a spring (a strap formed of an elastic material thus an elastic member capable of resiliently returning to an original shape when deformed).
Makovic and Grashow are analogous in that both are from the field of headgear for nasal interfaces.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the strap of Grashow to is formed from an elastic material such that the strap acts as a spring as taught by Makovic.  It would have been obvious to do so for the purpose, of achieving a strap for engaging and encircling the head of a patient as called for by Grashow .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785

/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                              
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619